STRAUP, J.
I dissent. As is seen, the judge under the statute (section 1875) was authorized to employ and to contract with a reporter only “in the manner and under the limitations” as prescribed by the statute. The statute itself provides what compensation was to be paid the reporter and what fees he could charge for furnishing a transcript of his notes. The judge could not lawfully contract to pay more. The statute also provides, rather ambiguously, for the payment of expenses incurred by the reporter. As stated by the statute, they are those “actually and necessarily incurred in the performance of his part of said contract outside of the county in which he resides.” The judge may not lawfully contract to pay any other or additional expenses. Hence the question is: Is it sufficiently made to appear that the claimed *279expenses were incurred in tbe performance of plaintiff’s part of tbe contract outside of tbe county in wbicb be resided ? In a sense it may be said that all that tbe plaintiff did in tbe premises was outside tbe county in wbicb be resided, and that not anything by virtue of bis contract was contemplated to be done or performed within tbe county in wbicb be resided. He was employed to do work in tbe Sixth judicial district, to there attend tbe “sittings of tbe court,” and stenographically report tbe court proceedings held and presided over by tbe judge of tbe district, to perform wbicb was plaintiff’s part of tbe contract. Tbe contract so provided. We take judicial notice that each judicial district of tbe state is comprised of at lease three counties, and that tbe Sixth judicial district (as well as some other districts) is comprised of five counties, of wbicb Sevier county is one,, and that Richfield is tbe county seat of that county, and that tbe judge of each district is required to bold terms of court at tbe county seat of each county in tbe district. Although not expressly stated in tbe statute, still I think it inferable that tbe Legislature assumed that when tbe judge of a district employed and contracted with a reporter that be would contract with one residing in tbe district, and that tbe reporter in attendance upon tbe court and stenographically reporting court proceedings held in tbe county in wbicb tbe reporter resided was not entitled to any traveling or other expenses; but, when attending upon tbe court and stenographically reporting- court proceedings held in other counties in tbe district presided over by tbe judge of tbe district, tbe reporter was entitled to bis traveling expenses actually and necessarily incurred in so attending upon tbe court and reporting such proceedings outside of tbe county in wbicb tbe reporter resided. It is difficult to believe tbe Legislature intended anything more than that. Holding to the mere literal language of tbe statute, it might seem immaterial whether tbe reporter resided in tbe district or not, and that a reporter residing in Logan in tbe northern part of tbe state could be employed and contracted with to stenographically report court proceedings held in St. George in tbe southern part of tbe state, and be paid expenses for *280traveling back and forth from one place to the other, as here, 16 or 17 trips within a period of 6 or 7 months. In ascertaining legislative intent, words and phrases of a statute are not always given their literal meaning, and often the letter of the statute must yield to its spirit. Such is a familiar rule of construction. 25 R. C. L. 967. I do not say it is not competent for the judge to employ and contract with a reporter residing out of the district. I think he may. But when he does the reporter must defray 'his own expenses in going to and from the district where his services are to be rendered and performed, as here, within the district. Plaintiff’s presented claim is not for any expenses incurred within the district, but is for railroad fares and meals in making 16 or 17 trips between August 4, 1922, and March 27, 1923, from Salt Lake City to Richfield, and from Richfield to Salt Lake City, a distance of about 169 miles. The claim states the day and month of each trip and the amount paid on each for meals and railroad fare, aggregating $137.60. Such expenses in so going from his residence to the district, to there enter upon the discharge of his duties, and in returning to his residence from the district and traveling back and forth are not, as I think, expenses incurred “in the performance of his part of the contract” or of official duties. True, it was so averred, but the averment is a mere conclusion unsupported by any averred facts, and destroyed, as I think, by those which are averred. The case goes off on a demurrer to the petition. A demurrer admits only facts, well and properly pleaded, and not unwarranted conclusions from what is pleaded. Just how the plaintiff, employed to stenographically report court proceedings to be held in the Sixth judicial district, was, while traveling from Salt Lake City to Richfield and from Richfield to Salt Lake City, and back and forth from the one place to the other, in the discharge of official duties, or in the performance of his part of the contract, is difficult to undei’stand and not at all satisfactorily made to appear. As well say that the plaintiff, who as appears by his petition now resides in Los Angeles, if employed by the judge to stenographically report court proceedings in the district, *281in traveling from Los Angeles to tbe district and from tbe district to Los Angeles and back and forth during the term of bis employment, would be engaged in tbe performance of his part of tbe contract or in tbe discharge of bis official duties. If the judge in tbe one instance may contract to pay such traveling expenses, I do not see why be may not do so in tbe other. Under the statute, tbe assistant or deputy reporter can be paid compensation only for tbe time actually engaged in tbe work contracted by him to do, and I think under tbe statute be can be paid only for traveling or other expenses incurred in connection with and in tbe performance of such work, and that tbe traveling expenses here claimed had no such connection or relation.
Further, no statement is contained in tbe presented claim or any averment made in the petition tending to show tbe necessity of or occasion for tbe rather numerous trips from Salt Lake City to Richfield and from Richfield to Salt Lake City, and for aught that appears they were merely for plaintiff's convenience. In argument it was intimated that they might have been occasioned because of a want of steady or continued employment in tbe district, or ,that an assistant reporter was not to be bad in tbe district, and that one outside of tbe district could not be obtained without contracting to pay him his traveling expenses back and forth from bis residence to tbe district and from tbe district to bis residence. That, however, is mere argument. Inferences and deductions necessarily implied from properly pleaded facts may and often do aid a pleading. But mere argument or supposed conditions or circumstances not implied by tbe pleaded facts do not help it, and ordinarily a pleading is construed most strongly against tbe pleader. Whenever hypotheses which are not necessarily implied from the pleaded facts must be indulged to support a pleading, its frailty at once becomes apparent. Had matters or circumstances of such nature been averred, how would they help the situation? That is, had it been averred that there was not steady or continued work in the district for the plaintiff, which occasioned the divers and numerous trips, the averment more clearly than now would show that the traveling back and *282forth was not in tbe performance of plaintiff’s part of the contract or in the discharge of his official duties.. Had it been averred that there was no competent assistant reporter to be had in the district, and to obtain one the judge was required to employ a reporter residing in Salt Lake City, and because of the salary fixed by the statute, in violation of which the judge could not contract, or because of intermit-tences of the work the regular compensation did not financially justify the reporter entering upon the employment without an agreement to pay his traveling expenses from his residence to the district and from the district to his residence and back and forth, and for such or other reasons to obtain a reporter the judge was required to stipulate to pay his traveling expenses to and from the district, such averment again would but show that such traveling was no part of the performance of the contract on the part of the plaintiff, and a stipulation to pay such traveling expenses to be mere inducement to enter into the contract or an agreement indirectly to pay compensation or expenses in addition to that provided by the statute; to pay him not only his expenses incurred in the performance of his work and where he had contracted to perform it, in the district, and where it wholly was performed, but also those incurred by him in traveling 169 miles outside the district, not in attendance upon the court or judge, but in going back and forth 16 times in about 6 months to and from his work. I do not believe either the letter or the spirit of the statute permits the judge to enter into that kind of a contract. I therefore am of the opinion the writ should be denied.